Citation Nr: 0528982	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 6, 2001 
for a grant of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and November 2003 rating 
decisions of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In a May 2003 rating decision, the RO granted TDIU, and in 
August 2003, the veteran expressed disagreement with the 
effective date assigned to the grant of TDIU.  In October 
2004, the RO provided the veteran with a statement of the 
case (SOC), and the veteran filed a substantive appeal in the 
same month.  The Board notes that the RO phrased the issue as 
whether the effective date of August 6, 2001, assigned by a 
May 21, 2003 rating for entitlement to TDIU was clearly and 
unmistakably erroneous.  Clear and unmistakable error (CUE) 
is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a) (2005).  VA rating decisions which are not timely 
appealed are considered final and binding in the absence of a 
showing of CUE.   38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2005).  In this case, the May 2003 rating 
decision was timely appealed, therefore, the issue of CUE is 
not applicable.  Consequently, the issue has been rephrased 
as shown on the title page of this decision.  The veteran is 
not prejudiced by such recharacterization, as the RO 
essentially considered this issue in the October 2004 SOC.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran filed a formal application for TDIU on August 
6, 2001.  

3.  The veteran did not meet the schedular criteria for TDIU 
prior to August 6, 2001, and it was not factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation due to service-connected 
disabilities prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 6, 
2001 for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements with 
respect to the veteran's claim have been satisfied by virtue 
of a letter sent to him in October 2003.  Since this letter 
essentially provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App.  103 (2005).  In addition, by virtue of the 
rating decision on appeal and the SOC, he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in an October 2004 SOC.

Finally, with respect to element (4), the Board notes that 
the RO's October 2003 letter requested that the veteran send 
pertinent evidence or information to the VA and inform the VA 
of any other evidence or information that he thinks will 
support his claim.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided to the veteran after the initial 
unfavorable AOJ decision that is the basis of this appeal. 
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first unfavorable AOJ decision, the veteran 
has not been prejudiced thereby.  The content of such notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The RO requested treatment records from the VA medical center 
in Ann Arbor, however after a thorough search of its 
database, such facility was unable to locate records 
pertinent to the veteran.  Ann Arbor's database showed that 
the veteran's records were located at the Battle Creek VA 
clinic.  The RO then requested treatment records from Battle 
Creek, and such provider sent all of the veteran's records 
which consisted of laboratory results only, and confirmed 
that they were unable to locate any other records pertinent 
to the veteran.  As such, the Board finds that additional 
efforts to obtain VA medical evidence from Ann Arbor and 
Battle Creek would be futile.

The claims folder does contain service medical records and 
treatment records from the VA Medical Centers in Birmingham 
and Minneapolis.  The veteran was afforded examinations for 
VA purposes in 1992, 1994, and 2002.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Earlier Effective Date Claim

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2005).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2005).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2005).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2005).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

In determining entitlement to an earlier effective date, the 
Board must first consider when the veteran filed his claim 
for TDIU.  In this regard, the Board notes that where a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating, and additionally submits 
evidence of unemployability, the VA must consider entitlement 
to TDIU benefits.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

On August 6, 2001, the RO received a formal claim for TDIU.  
In a May 2003 rating decision, the RO granted TDIU effective 
from August 6, 2001.  On review, the Board does not find any 
correspondence, etc., that could be construed as an informal 
claim for TDIU prior to August 6, 2001.  

Having determined that August 6, 2001 is the date of claim 
for purposes of assigning an effective date, the Board must 
now look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  In 
making this determination, the Board will consider evidence 
beginning August 6, 2001, which is 1-year prior to the date 
of claim and the earliest possible effective date under the 
circumstances of this case.

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

In addition to granting TDIU in the May 2003 rating decision, 
the RO increased the veteran's evaluation for degenerative 
joint disease of the left knee to 60 percent; granted service 
connection for degenerative joint disease of the right and 
left shoulders, assigning 20 percent evaluations for each 
shoulder, for a combined evaluation of 80 percent, effective 
from August 6, 2001. 

On review, the veteran did not meet the schedular 
requirements for TDIU prior to August 6, 2001.  Prior to that 
date, the veteran had no disability rated 60 percent or more, 
and his combined rating was less than 70 percent.  Although 
the veteran did not meet the schedular requirements for TDIU 
prior to August 6, 2001, the Board must consider whether he 
was unemployable due to service-connected disabilities prior 
to that date. 

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

According to the veteran's formal TDIU claim, he last worked 
in 1991 as an electrician for Johnson Control.  During a 
November 1992 VA examination, the veteran attributed his 
unemployability beginning in 1991 to his service-connected 
left knee disability, as well as non-service connected 
disabilities.  There was no suggestion in that record or 
elsewhere that the veteran was unemployable due solely to 
service-connected disability.  In fact, he had full extension 
of the knee and only slight loss of flexion.  Strength and 
reflexes were good and on examination the following month, he 
was able to squat and arise again.  

On VA examination in November 1994, the veteran claimed that 
he had to retire in 1991 due to his left knee problems.  He 
indicated that he underwent a total knee arthroplasty in 
October 1993and was assigned a 30 percent schedular rating 
for this his sole service-connected disability at the time.  
The examiner did not indicate that the veteran was 
unemployable due to his service-connected disability and 
there was no other competent evidence to that effect.  The 
exhibited symptoms were not sufficient to refer the claim to 
the Director of Compensation and Pension for consideration of 
a TDIU rating in the Board's opinion.  See 38 C.F.R. 
§ 4.16(b) (2004).  

The claims folder does not contain any medical opinion that 
the veteran was precluded from all forms of substantially 
gainful employment due to his service-connected disabilities 
prior to August 6, 2001.  Accordingly, the Board concludes 
that an effective date earlier than August 6, 2001, for TDIU 
is not warranted.  As the preponderance of the evidence is 
against the claim for an earlier effective date for TDIU, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


